       Case: 4:18-cr-00624-JRA Doc #: 22 Filed: 04/19/19 1 of 2. PageID #: 81




                         IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

UNITED STATES OF AMERICA                      *       CASE NO. 4:18CR624

       Plaintiff                              *

-vs-                                          *       JUDGE JOHN R. ADAMS

TERRELL D. HALL                               *
                                                  MOTION FOR CONTINUANCE
       Defendant                          *       OF SENTENCING HEARING
                                     * * *
       Now comes the Defendant, Terrell D. Hall, by and through undersigned counsel, and

respectfully moves this Court for a continuance of the sentencing presently scheduled for April

25, 2019, at 10:00 a.m. For cause, counsel commenced an Aggravated Murder trial before Judge

Donofrio in the Mahoning County Common Pleas Court in State of Ohio v Dashonti Baker, 17

CR 720, on Monday, April 15, 2019. There were many irregularities including the eleventh-hour

plea of the co-Defendant. The plea caused a recess of one and one-half days and prolonged jury

selection for three days. Testimony of the 34 state’s witnesses began on Thursday and as of

Friday, April 19, 2019, only 4 witnesses had testified. Counsel is concerned either trial will still

be in session and/or the jury deliberating on April 25, 2019.

       WHEREFORE, Counsel respectfully requests that the sentencing scheduled for April 25,

2019, be continued and rescheduled according to the regular docket of this Court.

                                              Respectfully submitted,


                                              /S/ WALTER T. MADISON
                                              WALTER T. MADISON #0071722
                                              Attorney for Defendant
                                              137 South Main Street, Suite 201
                                              Akron, Ohio 44308
                                              330-253-7171 - 330-253-7174 fax
                                              burdon-merlitti@neo.rr.com
       Case: 4:18-cr-00624-JRA Doc #: 22 Filed: 04/19/19 2 of 2. PageID #: 82




                                            PROOF OF SERVICE

       I hereby certify that on April 19, 2019, a copy of the foregoing Motion for Continuance
of Sentencing Hearing was filed electronically. Notice of this filing will be sent to all parties by
operation of the Court’s electronic filing system. Parties may access this filing through the
Court’s system.


                                              /S/ WALTER T. MADISON
                                              WALTER T. MADISON
                                              Attorney for Defendant
